Exhibit 99.2 PROFORMA FINANCIAL STATEMENTS OF PATRIOT INVESTMENT CORPORATION PATRIOT INVESTMENT CORPORATION NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR DECEMBER 31, 2, 2007 Introduction to Unaudited Pro Forma Consolidated Financial Statements The following unaudited pro forma consolidated statements of operations reflect adjustments to the Patriot Investment Corporation historical statements of operations for the year ended December 31, 2006 and the three months ended March 31, 2007 to give effect to: The reverse merger which was completed on or about June 26, 2007 as if it had occurred on January 1, 2007. In a transaction accounted for as a reverse merger, Jin Yuan Global Limited is treated as the accounting acquirer. The unaudited pro forma consolidated statements of operations are not necessarily indicative of what the actual results of operations of Patriot Investment Corporation would have been assuming the transactions had been completed as set forth above, nor do they purport to represent Patriot Investment Corporation's results of operations for future periods. The following unaudited pro forma consolidated balance sheets reflect adjustments to the Patriot Investment Corporation historical balance sheet at December 31, 2006 and March 31, 2007 to give effect to this reverse merger. The unaudited pro forma consolidated financial statements should be read in conjunction with the historical financial statements and related notes to Jin Yuan Global Limited which are included in this form 8-K and the historical financial statements of Patriot Investment Corporation which are included with its filings to the SEC. PF - 1 PATRIOT INVESTMENT CORPORATION UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET DECEMBER 31, 2006 Pro forma Adjustments ASSETS Patriot Investment Corp. Jin Yuan Global Ltd. (SenRun) Amount Consolidated Balance Current Assets: Cash $ 121 $ 6,582 $ (121 ) $ 6,582 Prepaid expenses 10,219 10,219 Total Current Assets 121 16,801 (121 ) 16,801 Other Assets: Timberlands 773,221 773,221 TOTAL ASSETS $ 121 $ 790,022 $ (121 ) $ 790,022 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ 1,720 $ $ (1,720 ) $ - Accrued expenses 1,437 2,630 (1,437 ) 2,630 Payable to shareholders and related parties 21,075 1,282 (21,075 ) 1,282 Other - 4,128 - 4,128 Total Current Liabilities 24,232 8,040 (24,232 ) 8,040 Other Liabilities: Due to Related Parties 527,090 527,090 Long Term Loan 256,276 256,276 TOTAL LIABILITIES 24,232 791,406 (24,232 ) 791,406 Commitments and contingencies Owner's Equity 604,084 (604,084 ) Common stock 47,000 3,000 50,000 Additional paid-in capital 141,376 459,708 601,084 Accumulated Comprehensive Income (292 ) (292 ) Accumulated Deficit (212,487 ) (605,176 ) 165,487 (652,176 ) Total Stockholders' Deficit (24,111 ) (1,384 ) 24,111 (1,384 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 121 $ 790,022 $ (121 ) $ 790,022 The accompanying notes are an integral part of these financial statements. PF - 2 PATRIOT INVESTMENT CORPORATION UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2006 Pro forma Adjustments Consolidated Patriot Investment Corp. Jin Yuan Global Ltd. (SenRun) Amount Explanation Statement of Operations Net Sales $ $ 64,397 $ $ 64,397 Other Revenues Total Revenues 64,397 64,397 Expense General and administrative 6,216 56,381 (6,216 ) 56,381 6,216 56,381 (6,216 ) 56,381 Net loss from operations (6,216 ) 8,016 6,216 8,016 Other Income and Expenses: Interest expense (1,437 ) 1437 Net loss before tax and comprehensive income $ (7,653 ) $ 8,016 7,653 8,016 Tax expense Net loss before comprehensive income (7,653 ) 8,016 8,016 Foreign exchange gain (loss) (140 ) (140 ) Net loss before comprehensive income $ (7,653 ) $ 7,876 $ 7,876 Weighted average number of common shares outstanding 50,000,000 Net income per basis and diluted shares $ 0.00 The accompanying notes are an integral part of these financial statements. PF - 3 PATRIOT INVESTMENT CORPORATION UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET MARCH 31, 2007 Pro forma Adjustments Consolidated ASSETS Patriot Investment Corp. Jin Yuan Global Ltd. (SenRun) Amount Explanation Balance Current Assets: Cash $ 126 $ 4,220 $ (126 ) $ 4,220 Prepaid expenses 9,258 9,258 Total Current Assets 126 13,478 (126 ) 13,478 Other Assets: Timberlands 777,401 777,401 TOTAL ASSETS $ 126 $ 790,879 $ (126 ) $ 790,879 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ 9,123 $ $ (9,123 ) $ Accrued expenses 1,916 3,005 (1,916 ) 3,005 Payable to shareholders and related parties 24,575 (24,575 ) Other 5,297 5,297 Total Current Liabilities 35,614 8,302 (35,614 ) 8,302 Other Liabilities: Due to Related Parties 535,047 535,047 Long Term Loan 258,960 258,960 TOTAL LIABILITIES 35,614 802,309 (35,614 ) 802,309 Commitments and contingencies Owner's Equity - - Common stock 47,000 3,000 50,000 Additional paid-in capital 141,376 604,084 (144,376 ) 601,084 Accumulated Comprehensive Income (349 ) (349 ) Accumulated Deficit (223,864 ) (615,165 ) 176,864 (662,165 ) Total Stockholders' Deficit (35,488 ) (11,430 ) 35,488 (11,430 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 126 $ 790,879 $ (126 ) $ 790,879 The accompanying notes are an integral part of these financial statements. PF - 4 PATRIOT INVESTMENT CORPORATION UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEAR ENDED MARCH 31, 2007 Pro forma Adjustments Consolidated Patriot Investment Corp. Jin Yuan Global Ltd. (SenRun) Amount Explanation Statement of Operations Net Sales $ Other Revenues Total Revenues 0 Expense General and administrative 10,898 8,835 (10,898 ) 8,835 10,898 8,835 (10,898 ) 8,835 Net loss from operations (10,898 ) (8,835 ) 10,898 (8,835 ) Other Income and Expenses: Interest expense (479 ) 479 Net loss before tax and comprehensive income $ (11,377 ) $ (8,835 ) 11,377 (8,835 ) Tax expense Net loss before comprehensive income (11,377 ) (8,835 ) (8,835 ) Foreign exchange gain (loss) (56 ) (56 ) Net loss before comprehensive income $ (11,377 ) $ (8,891 ) $ (8,891 ) Weighted average number of common shares outstanding 50,000,000 50,000,000 Net income per basis and diluted shares $ (0.00 ) $ (0.00 ) The accompanying notes are an integral part of these financial statements. PF - 5
